DETAILED ACTION

In view of the Appeal Brief filed on 08/17/2020, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865                                                                                                                                                                                                        




Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The rejections and objection from the Office Action of 1/10/2020 are hereby withdrawn.  New grounds for rejection are presented below.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of a mental process for determining a wellbore completion. This judicial exception is not integrated into a practical application because no specific steps required to perform the abstract idea or make use of the results of the completion design are recited in the instant Claims. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the instant Claims merely recite the use of general purpose computer elements for implementing the algorithm.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(s) 1 – 4, 7, 9 – 15, 17, 19 - 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glinsky US Pregrant Patent Publication No. 20130238304 – cited by applicant, in view of Paulsson (US 4783771 A), Geiser US Pregrant Patent Publication No. 20130128693, and J. Schofield et al.(Schofield) “Optimization of Well Pad & Completion Design for Hydraulic Fracture Stimulation in Unconventional Reservoirs”.
With respect to claims 1 and 13, Glinsky discloses a method and a computing system comprising a data processing apparatus and memory storing computer-readable medium instructions computer-readable medium storing instructions (for example, processing systems 50 and paragraph 0110) comprising: a computing system, and using seismic energy imaging techniques, determining a fracture propagation of a fracture treatment of a subterranean region (for example, seismic wave propagation model – paragraphs 0026, 0027, 0081, 0086, 0088) based on a seismic response (for example, microseismic and seismic data – paragraphs 0008, 0009, 0024, 0026) that is associated with a seismic excitation in a subterranean region (for example, fracturing operations – paragraph 0029), wherein the seismic excitation is generated by a seismic source in a first directional wellbore section in the subterranean region (for example, well 30 – paragraph 0029 and, geophones 16, seismic sources 18 – paragraph 0024) and the seismic response is detected in a second underground section in the subterranean region (for example, multiple geophones in the area of interest – paragraphs 0024, 0026, 0029 and 0098); analyzing, by operation of the computer system, the fracture propagation of the fracture treatment (for example, seismic wave propagation model – paragraphs 0026, 0027, 0081, 0086, 0088).
Glinsky fails to explicitly that the second underground section lies within a wellbore section.  However, Paulsson discloses such a seismic transmitter/receiver arrangement [See Fig. 11 and corresponding text.].  It would have been obvious to place seismic receivers inside a second existing directional wellbore section because doing so would have eliminated the need to separately bury the system.
Glinsky discloses computer 52 with a display, Glinsky fails to explicitly disclose visualizing on a display in real time seismic data, and although Glinsky discloses predictive models for predicting fracturing, updating the models and utilizing the models to determine production in the area of interest (for example, paragraphs 0030, 0034 and 0035), Glinsky fails to explicitly disclose determining a completion design for a wellbore in the subterranean region based on the analysis of the seismic response data. 
Geiser discloses that it was known before the effective filing date of the claimed invention to utilize real-time displaying of seismic data in fracturing operations (for example, paragraphs 0005 and 0033).
Schofield discloses that it was known before the effective filing date of the claimed invention to utilize completion designs in the analysis of seismic data (for example, Parametric study – first paragraph, page 2; and Modelling the Hydraulic Fractures – first paragraph, page 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include utilizing displaying seismic data in real time, such as fracture propagation of a fracture treatment, as taught by Geiser into Glinsky for the purpose of, effective monitoring of fracturing operations (for example, Geiser - paragraph 0005), and to include determining a completion design for a wellbore in the subterranean region based on the analysis of the seismic response data, as taught by Schofield into Glinsky for the purpose of, for example, better analysis of the rock and fluid mechanic effects in the generation of fractures within a reservoir (for example, Schofield - Abstract).
With respect to claim 19, Glinsky discloses a non-transitory computer-readable medium storing instructions (for example, paragraph 0110) that, when executed by data processing apparatus, cause the data processing apparatus to perform operations comprising: analyzing fracture propagation of a fracture treatment of a subterranean region based on a seismic response that is associated with a seismic excitation (for example, microseismic and seismic data – paragraphs 0008, 0009, 0024, 0026, 0029) generated in a first directional wellbore section in the subterranean region (for example, well 30 – paragraph 0029), the seismic response detected in a second directional wellbore section in the subterranean region (for example, multiple geophones in the area of interest – paragraphs 0024, 0026, 0029, 0035), wherein the visualized fracture propagation of the fracture treatment is visualized on a display of computing system using seismic energy imaging techniques; and determining a completion design for a wellbore in the subterranean region based on the analysis of the visualized fracture growth.
Although Glinsky discloses computer 52 with a display and using seismic energy imaging techniques (for example, paragraph 0026), Glinsky fails to explicitly disclose visualizing on display in real time seismic data using seismic imaging techniques, and although Glinsky discloses predictive models for predicting fracturing, updating the models and utilizing the models to determine production in the area of interest (for example, paragraphs 0030, 0034 and 0035), Glinsky fails to explicitly disclose determining a completion design for a wellbore in the subterranean region based on the analysis of the seismic response data. 
Geiser discloses that it was known before the effective filing date of the claimed invention to utilize real-time displaying of seismic data in fracturing operations (for example, paragraphs 0005 and 0033).
Schofield discloses that it was known before the effective filing date of the claimed invention to utilize completion designs in the analysis of seismic data (for example, Parametric study – first paragraph, page 2; and Modelling the Hydraulic Fractures – first paragraph, page 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include utilizing displaying seismic data in real time as taught by Geiser into Glinsky for the purpose of, effective monitoring of fracturing operations (for example, Geiser - paragraph 0005), and to include determining a completion design for a wellbore in the Schofield into Glinsky for the purpose of, for example, better analysis of the rock and fluid mechanic effects in the generation of fractures within a reservoir (for example, Schofield - Abstract).
With respect to claims 2 and 14, although Glinsky discloses wherein the analyzing comprises identifying a location of the wellbore (for example, paragraph 0031), Glinsky fails to explicitly disclose that the completion design is determined based on the location of the wellbore.
Schofield discloses that the completion design is determined based on the location of the wellbore (for example, adjacent wells – Abstract; parallel horizontal wells – Introduction, second paragraph; Well spacing, page 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include that the completion design is determined based on the location of the wellbore, as taught by Schofield into Glinsky for the purpose of, for example, optimizing production (for example, Schofield – Summary and Conclusion, second paragraph, page 19).
With respect to claims 3, 15 and 20, Glinsky discloses wherein the analyzing comprises identifying a location of a fracture in the subterranean region (decisions need to be made in selection the locations for drilling wells and determining whether to monitor microseismic events associated with the fracturing of the shale from a particular well(for example, paragraph 0031), Glinsky fails to explicitly disclose that the completion design is determined based on the location of the fracture. 
Schofield discloses that the completion design is determined based on the location of the fracture (for example, Modeling the Hydraulic fracture - first paragraph, page 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include that that the completion design is determined based on the location of the fracture, as taught by Schofield into Glinsky for the purpose of, for example, (for example, Schofield – Summary and Conclusion, second paragraph, page 19).
With respect to claims 4 and 21, although Glinsky discloses wherein the analyzing comprises identifying fracture propagation induced by the fracture treatment (for example, seismic wave propagation model – paragraphs 0027, 0081, 0086 and 0088), Glinsky fails to explicitly disclose that the completion design is determined based on the identified fracture propagation. 
Schofield discloses that the completion design is determined based on the identified fracture propagation (for example, Modeling the Hydraulic fracture - first and second paragraphs, page 5 and first paragraph, page 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include that the completion design is determined based on the identified fracture propagation, as taught by Schofield into Glinsky for the purpose of, for example, optimizing production (for example, Schofield – Summary and Conclusion, second paragraph, page 19).
With respect to claim(s) 7 and 17, although Glinsky discloses, wherein the analyzing comprises identifying a geomechanical property of the subterranean region (for example, Abstract and paragraphs 0007 and 0027), Glinsky fails to explicitly disclose that the completion design is determined based on the geomechanical property. 
Schofield discloses that the completion design is determined based on the geomechanical property (for example, Introduction – fourth paragraph, page 2 and Parametric study – first paragraph, page 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include that the completion design is determined based on the geomechanical property, as taught by Schofield into Glinsky for the purpose of, for example, better understanding of well and fracture spacing (for example, Schofield – Parametric study – first paragraph, page 2).
With respect to claims 9 and 23, although Glinsky discloses identifying a fracture initiated at a wellbore perforation (for example, paragraph 0099), Glinsky fails to explicitly disclose determining that a completion design comprises determining a spacing between neighboring wellbore perforations. 
Schofield discloses that the completion design is determined based on the fracture spacing (for example, Parametric study – first paragraph, page 2 and Fracture spacing – first paragraph, page 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include that the completion design is determined based on the fracture spacing, as taught by Schofield into Glinsky for the purpose of, for example, to achieve accelerated production rates and ultimate recovery by closer spacing of the fracture clusters (for example, Schofield - Fracture spacing, first paragraph, page 2).
With respect to claim 10, although Glinsky discloses adaptive multi-scale, explicit treatment of hydraulic fracturing events (for example, paragraph 0086), Glinsky fails to explicitly disclose wherein determining a completion design comprises determining a location of a stage of a multi-stage fracture treatment. 
Glinsky fails to explicitly disclose wherein determining a completion design comprises determining a location of a stage of a multi-stage fracture treatment. 
Schofield discloses determining a location of a stage of a multi-stage fracture treatment (for example, Introduction – first paragraph, page 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include determining a location of a stage of a multi-stage fracture treatment, as taught by Schofield into Glinsky for the purpose of, for example, to achieve enhanced economic production from reservoirs (for example, Schofield - Introduction, first paragraph, page 1).
Glinsky utilizing models for the benefit of increased production in the area of interest (for example, paragraphs 0010, 0030 and, 0034), Glinsky fails to explicitly disclose wherein determining a completion design comprises determining a completion design that satisfies a resource production objective for a well system. 
Schofield discloses determining a completion design that satisfies a resource production objective for a well system (for example, Abstract – first paragraph, page 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include that determining a completion design comprises determining a completion design that satisfies a resource production objective for a well system, as taught by Schofield into Glinsky for the purpose of, for example, enhanced production of hydrocarbons (for example, Schofield – Abstract, page 1).
With respect to claim 12, Glinsky fails to explicitly disclose wherein the analyzing comprises: identifying propped fractures in the subterranean region; and identifying un-propped fractures in the subterranean region. 
Schofield discloses wherein analyzing the seismic response data comprises: identifying propped fractures in the subterranean region; and identifying un-propped fractures in the subterranean region (for example, Modelling the Hydraulic Fractures – first paragraph, page 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein analyzing the seismic response data comprises: identifying propped fractures in the subterranean region; and identifying un-propped fractures in the subterranean region, as taught by Schofield into Glinsky for the purpose of, for example, obtaining a better estimate of the dry microseismic events that result from the change in stress perturbation (for example, Schofield – Modelling the Hydraulic Fractures – first paragraph, page 5).
Claim(s) 5 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glinsky, Paulsson (US 4783771 A), Geiser and Schofield, and further in view of Higgins et al. (Higgins) “Anisotropic Stress Models Improve Completion Design in the Baxter Shale”.
With respect to claims 5 and 22, although Glinsky discloses wherein the analyzing comprises identifying a fracture initiated at a wellbore perforation (for example, paragraph 0099), Glinsky fails to explicitly disclose that the completion design is determined based on the identified fracture. 
Higgins discloses that the completion design is determined based on the identified fracture (for example, Abstract and Introduction, third paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include that the completion design is determined based on the identified fracture, as taught by Higgins into Glinsky for the purpose of, for example, better economic completion decisions (for example, Higgins - Abstract).
Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glinsky, Paulsson (US 4783771 A), Geiser and Schofield, and further in view of Mosse et al. (Mosse) US Pregrant Patent Publication No. 20180031732.
With respect to claims 6 and 16, although Glinsky discloses wherein the analyzing comprises identifying a location of a stratigraphic layer in the subterranean region (for example, paragraph 0032), Glinsky fails to explicitly disclose that the completion design is determined based on the location of the stratigraphic layer.
Mosse discloses that it was known before the effective filing date of the claimed invention to utilize stratigraphic models in completion designs (for example, paragraphs 0032, 0091, 0151 and 0184).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include that the completion design is determined based on the location of the stratigraphic layer, as taught by Mosse into Glinsky for the purpose of, for example, adjusting a completion plan for the seismic analysis (for example, Mosse – paragraph 0151).
(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glinsky, Paulsson (US 4783771 A), Geiser and Schofield, and further in view of Johnston et al. (Johnston) US Pregrant Patent Application No. 20100282508.
With respect to claims 8 and 18, although Glinsky discloses determining a type of treatment (for example, paragraph 0034), Glinsky fails to explicitly disclose wherein determining a completion design comprises determining at least one of: a type of treatment for the wellbore; a sequence of treatments for the wellbore; or a type of completion hardware for the wellbore. 
Schofield discloses disclose wherein determining a completion design comprises determining at least one of: a type of treatment for the wellbore; a sequence of treatments for the wellbore; or a type of completion hardware for the wellbore (for example, Stage sequencing – first paragraph, page 3).
Johnston discloses wherein determining a completion design comprises determining at least one of: a type of treatment for the wellbore; a sequence of treatments for the wellbore; or a type of completion hardware for the wellbore (for example, paragraph 0035).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include completion design comprises determining a type of treatment for the wellbore; and a sequence of treatments for the wellbore, as taught by Shofield; or determining a type of completion hardware for the wellbore, as taught by Johnston into Glinsky for the purpose of, for example, improved production forecasts (for example, Schofield – Introduction, fourth paragraph, page 2),or for providing the optimal equipment for improved fluid flow performance (for example, Johnston – paragraph 0035).





Response to Argument
Applicant argues:

    PNG
    media_image1.png
    72
    780
    media_image1.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  The disclosure of Paragraphs [0027], [0034]-[0036], and element 114 of Fig. 1A of Glinsky teach “modeling or predicting fracturing of shale” (with a corresponding verification step) in hydraulic fracturing using seismic data.  This reads on the limitation of the “fracture propagation” under a reasonably broad interpretation of that term, especially because Paragraphs [0048] and [0155] from the corresponding PGPub of the instant Application discuss the analysis of “predictive fracture growth.”

Applicant argues:

    PNG
    media_image2.png
    51
    787
    media_image2.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  See the fracturing operation in well 30 of Fig. 1B of Glinsky as discussed in Paragraph [0029].

Applicant argues:

    PNG
    media_image3.png
    52
    786
    media_image3.png
    Greyscale

Examiner’s Response:
	The Examiner agrees that Glinsky is not explicit in this regard.  New grounds for rejection are presented above.



    PNG
    media_image4.png
    54
    785
    media_image4.png
    Greyscale

Examiner’s Response:
	Regarding that Applicant argues that such a step must be performed for only a single wellbore, the Examiner notes that the instant Claims not contain such a limitation.

Applicant argues:

    PNG
    media_image5.png
    54
    787
    media_image5.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees as applying the teachings of the visualization of Geiser to the methods taught by Glinsky would disclose said limitation.  It is not proposed to incorporate the specific analysis methodology of Geiser into the combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879.  The examiner can normally be reached on 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Toatley can be reached on (571) 272-2059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865   


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865                                                                                                                                                                                                        02/25/2021